AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of l



                                            UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                            V.                                 (For Offenses Committed On or After November I, 1987)


                         Joaquin Lara-Flores                                   Case Number: 3:20-mj-20549

                                                                               John Owen Lanahan
                                                                               Defendant's Attorne.!      --· ..
REGISTRATION NO. 9489 7298
                                                                                                              '""''!~ ED
                                                                                                              ;;~    ~·re••


THE DEFENDANT:                                                                                                  MAR O9 2020
 IZI pleaded guilty to count( s) 1 of Complaint
•     was found guilty to count( s)                                              --· CLERK ~,
                                                                                            US DISTRlf! COURT
                                                                                                        CALIFORNIA
      after a plea of not guilty.                                                BY                        DEPUTY

      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                         Nature of Offense                                                          Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                1

•     The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s)
                  - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of,
                                  . I

                              /
                                  •.    '
                                            TIME SERVED                  •    _ _ _ _ _ _ _ _ _ _ days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Monday, March 9, 2020
                                                                             Date of Imposition of Sentence


Received
             - --------
             DUSM                                                            H~Ltit:~OCK
                                                                             UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                       3 :20-mj-20549
